NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



RUSSELL CLARK,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-4270
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada,
Judge.

Russell Clark, pro se.



PER CURIAM.


              Affirmed.


CASANUEVA, KHOUZAM, and BADALAMENTI, JJ., Concur.